Title: General Orders, 6 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Monday Septr 6th 1779.
          Parole Japan—  C. Signs Kingston. Lyme.
        
        Brigade returns, regimentally digested to be made by the 10th instant at the Orderly-Office of the blankets which have been received by the troops since the 1st day of October last: Of the number now in possession of the men, distinguishing the good from the bad and of the deficiencies to complete each man with one, in such manner that the good bad and wanting will amount exactly to the number of non-commissioned officers and privates.
        Mr Measum and Mr Kemper or their Assistants will also make an immediate return of the blankets issued to the different regiments during the period above mentioned.
      